                 Case 3:19-cv-05948-JCC Document 38 Filed 12/07/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LINDA HAMILTON, individually and on                     CASE NO. C19-5948-JCC
     behalf of her marital community,
10
                                                             ORDER
11                             Plaintiff,
            v.
12
     UNITED STATES DEPARTMENT OF
13   VETERANS AFFAIRS, a federal government
     entity; ROBERT WILKIE, SECRETARY OF
14
     VETERANS AFFAIRS,
15
                               Defendants.
16

17
            This matter comes before the Court on Plaintiff’s motion for relief from deadlines (Dkt.
18
     No. 30). Having thoroughly considered the parties’ briefing and the relevant record, the Court
19
     hereby GRANTS the motion for the reasons explained herein.
20
     I.     BACKGROUND
21
            Plaintiff Linda Hamilton, on behalf of herself and her marital community, brings claims
22
     against the United States Department of Veterans Affairs and Robert Wilkie, Secretary of
23
     Veterans Affairs (“Defendants”), under the Rehabilitation Act of 1973 for disability
24
     discrimination, retaliation, and hostile work environment. (See generally Dkt. No. 27.) Plaintiff
25
     filed her original complaint in October 2019 (Dkt. No. 1), an amended complaint in December
26
     2019 (Dkt. No. 11), and, by stipulation of the parties (Dkt. No. 24), a second amended complaint

     ORDER
     C19-5948-JCC
     PAGE - 1
               Case 3:19-cv-05948-JCC Document 38 Filed 12/07/20 Page 2 of 3




 1   in May 2020 (Dkt. No. 27). In April 2020, the Court issued a scheduling order setting January

 2   25, 2021 as the discovery deadline and May 24, 2021 as the trial date. (Dkt. No. 23.)

 3          To date, Defendants have served Plaintiff with two sets of interrogatories and requests for

 4   production and have received Plaintiff’s responses, Defendants have sought and obtained

 5   medical and personnel records from third parties, Plaintiff has served Defendants with her first

 6   set of interrogatories and requests for production, and the parties have exchanged initial

 7   disclosures. (Dkt Nos. 32 at 1–2, 35 at 2.) Defendants have deposed Plaintiff and scheduled the

 8   deposition of Plaintiff’s treating provider for December. (Dkt. No. 32 at 3, 35 at 2.) The parties

 9   are working together to schedule additional depositions. Plaintiff now moves for a 90-day

10   extension of the discovery deadline, trial date, and other pretrial deadlines. (Dkt. No. 30.)

11   II.    DISCUSSION

12          Case schedules may be modified for “good cause.” Fed. R. Civ. P. 16(b)(4); Local Civ.

13   R. 16(b)(4). Good cause may be found where the pretrial schedule “cannot reasonably be met

14   with the diligence of the party seeking the extension.” Johnson v. Mammoth Recreations, Inc.,

15   975 F.2d 604, 609 (9th Cir. 1992). Whether to grant or deny a trial continuance is at the

16   discretion of the Court. Rios-Barrios v. I.N.S., 776 F.2d 859, 862–63 (9th Cir. 1985). When

17   considering the propriety of a continuance, a court should consider (1) the diligence in preparing

18   for trial of the party seeking a continuance; (2) the need for a continuance; (3) the inconvenience
19   to the opposing party, the witnesses, and the Court; and (4) the hardship a denial of a

20   continuance would cause the defendant. United States v. 2.61 Acres of Land, 791 F.2d 666, 670–

21   71 (9th Cir. 1986).

22          Plaintiff requests a 90-day continuance and extension of case management deadlines,

23   citing the disruption and logistical challenges posed by the COVID-19 pandemic and the need to

24   complete ongoing discovery. (See generally Dkt. No. 30.) The parties have been working

25   cooperatively but still need to schedule over ten depositions—including the depositions of a

26   person who is out on medical leave and two people who are out of the country—by the end of


     ORDER
     C19-5948-JCC
     PAGE - 2
               Case 3:19-cv-05948-JCC Document 38 Filed 12/07/20 Page 3 of 3




 1   January, during a period that includes the holidays and Plaintiff’s counsel’s preparation for trial

 2   in another matter that has been continued to January 25, 2021. (Dkt. Nos. 32 at 2–4.) Defendants

 3   oppose Plaintiff’s request, arguing that the parties can likely schedule all the depositions before

 4   the current discovery cutoff and can stipulate to proposed dates beyond the deadline if necessary.

 5   (Dkt. No. 34 at 1–2.) Defendants contend there is no good cause because Plaintiff did not file her

 6   first set of interrogatories and requests for production until a year after initially filing suit, and

 7   Defendants will be prejudiced by having to potentially respond to additional discovery requests.

 8   (Id. at 2–3.)

 9           Having considered the relevant factors, the Court finds good cause to modify the case

10   schedule and continue trial. While Plaintiff did not serve discovery requests or notice depositions

11   until six months after the Court issued its scheduling order, Plaintiff explains that delays were

12   caused by the disruption and logistical challenges posed by the pandemic. Under these

13   circumstances, the Court does not perceive a lack of reasonable diligence by Plaintiff in

14   preparing for trial. Furthermore, the Court does not find that an extension or continuance of

15   approximately 70 days would prejudice Defendants.

16   III.    CONCLUSION

17           For the foregoing reasons, the Court GRANTS Plaintiff’s motion (Dkt. No 30) in part.

18   Trial in this matter is CONTINUED to August 2, 2021 at 9:30 a.m. The proposed pretrial order is
19   due by July 23, 2021. The deadline for filing dispositive motions is May 4, 2021. The discovery

20   cutoff is April 5, 2021.

21           DATED this 7th day of December 2020.




                                                             A
22

23

24
                                                             John C. Coughenour
25                                                           UNITED STATES DISTRICT JUDGE
26


     ORDER
     C19-5948-JCC
     PAGE - 3
